Exhibit 10.7

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This SECOND AMENDMENT (this “Amendment”), dated as of May 9, 2007, amends the
Amended and Restated Loan Agreement, dated as of June 3, 2004 (the “AESOP I
Finance Lease Loan Agreement”), between AESOP LEASING L.P., a Delaware limited
partnership (“AESOP Leasing” or the “Borrower”), and AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP) LLC),
a Delaware limited liability company (“ABRCF” or the “Lender”). Unless otherwise
specified herein, capitalized terms used herein shall have the meanings ascribed
to such terms in the Definitions List attached as Schedule I to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, as amended (the
“Base Indenture”), between ABRCF, as issuer, and The Bank of New York Trust
Company, N.A. (as successor in interest to The Bank of New York), as trustee
(the “Trustee”), as such Definitions List may from time to time be amended in
accordance with the terms of the Base Indenture or the AESOP I Finance Lease
Loan Agreement, as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 13.1 of the AESOP I Finance Lease Loan Agreement,
the AESOP I Finance Lease Loan Agreement may be amended with an agreement in
writing and signed and delivered by the Lender and AESOP Leasing and consented
to in writing by the Trustee;

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the AESOP I Finance
Lease Loan Agreement may be amended with the written consent of ABRCF, the
Trustee, any applicable Enhancement Provider, and the Requisite Investors;

WHEREAS, the parties desire to amend the AESOP I Finance Lease Loan Agreement to
reflect (i) a change in Original AESOP’s ability to make or declare certain
dividends, distributions, purchases and acquisitions, (ii) to reflect ABCR’s
entrance into a Guaranteed Depreciation Program with each of GM and Ford and
(iii) name changes of certain entities; and

WHEREAS, ABRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to, and the Trustee, each applicable Enhancement
Provider and the Requisite Investors have consented to, the amendment of certain
provisions of the AESOP I Finance Lease Loan Agreement as set forth herein;

NOW, THEREFORE, it is agreed:

1. The AESOP II Loan Agreement is hereby amended by (i) deleting the term
“Cendant Car Rental Group, LLC” and replacing it with “Avis Budget Car Rental,
LLC” in each place such term appears, (ii) deleting the term “CCRG” and
replacing it with “ABCR” in each place such term appears, (iii) deleting the
term “Cendant Rental Car Funding (AESOP) LLC” and replacing it with “Avis Budget
Rental Car Funding (AESOP) LLC” in each place such term appears, (iv) deleting
the term “CRCF” and replacing it with “ABRCF” in each place such term appears
and (v) deleting the term “Avis Rent A Car System, Inc.” and replacing it with
“Avis Rent A Car System, LLC” in each place such term appears.



--------------------------------------------------------------------------------

2. Section 3.2 and Annex I (Vehicle Acquisition Schedule and Related
Information) to Exhibit B-1 to the AESOP I Finance Lease Loan Agreement are
hereby amended such that all references therein to “GM Repurchase Program” shall
hereby be replaced with “GM Guaranteed Depreciation Program or the GM Repurchase
Program, as applicable.”

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the AESOP I Finance Lease Loan Agreement.

4. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) the Requisite Investors, the Trustee, the Lender
and, for any applicable Series of Notes, each applicable Enhancement Provider,
shall have consented hereto.

5. From and after the Amendment Effective Date, all references to the AESOP I
Finance Lease Loan Agreement shall be deemed to be references to the AESOP I
Finance Lease Loan Agreement as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AESOP LEASING L.P. By:   AESOP LEASING CORP., its general partner

 

By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani   Title:   Executive
Vice President, General Counsel and Assistant Secretary

 

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC By:   /s/ Karen C. Sclafani   Name:  
Karen C. Sclafani   Title:   Executive Vice President, General Counsel and
Assistant Secretary

 

Acknowledged and consented to: THE BANK OF NEW YORK TRUST COMPANY, N.A., as
Trustee By:   /s/ Marian Onischak   Name:   Marian Onischak   Title:   Vice
President